Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.

Information Disclosure Statement
IDS filed on 04/06/2022 has been entered.

Status of the Claims
Claims 1 and 4-6 have been amended; Claims 1-10 remain for examination, wherein claim 1 is an independent claim.

Previous Rejections/Objections
Previous rejection of Claim(s) 1-4 and 7-8 under 35 U.S.C. 103 as being unpatentable over Takemura et al (US 6,409,846 B1, thereafter US’846) has been withdrawn in view the Applicant’s "Amendments/remarks with amendment” filed on 04/06/2022.
Previous rejection of Claim(s) 9-10 under 35 U.S.C. 103 as being unpatentable over US’846 in view of Rao (US 5,846,289, thereafter US’289) has been withdrawn in view the Applicant’s "Amendments/remarks with amendment” filed on 04/06/2022.
However, in view of the Applicant’s “Remarks/Arguments with amendment” filed on 4/6/2022 and newly recorded reference(s). a new ground rejection is listed as following:

Allowance Subject matter
Claims 5-6 include allowable subject matter.  
Claims 5-6 are still objected to as depending from rejected independent claim(s), but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims since it is noted that the recorded prior art(s) does not specify the claimed hardness distribution as claimed in the instant claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemura et al (US 6,409,846 B1, thereafter US’846) in view of Hackl et al (US 5,641,453, Thereafter US’453).
Regarding claims 1-4, US’846 teaches a rolling bearing 13% Cr stainless steels (Abstract, Col.2, ln.64 to Col.3, ln.13, claims, and examples of US’846). The comparison of the composition ranges between the alloy composition disclosed by US’846 (Abstract, Col.4, ln.14 to Col.6, ln.2, cl.1-2, and examples of US’846) and those of the instant claims is listed in the following table. All of the composition ranges disclosed by US’846 overlap the claimed composition ranges, which is a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of C, Si, Mn, Cr, Mo, V, N, S, and optional adding Ni, Cu, Co, W, Nb, Ti, Zr, Ta, B, Be, Se, Ca, Mg, REM, and Fe with impurities from the disclosures of US’846 since US’846 teaches the same martensitic stainless steel material throughout whole disclosing range. Since US’846 teaches all of the essential alloy elements as recited in the instant claims, the limitation of “consisting of” in the instant claim 1 has been met. US’846 does not specify adding the claimed amount of Al in the alloy as recited in the instant claims. US’453 teaches a chromium-containing martensitic alloy for plastic molds (Abstract of US’453), all of the essential alloy composition disclosed by US’453 (table 2 on Col.2 and claims of US’453) overlap the alloy composition as claimed in the instant claims. US’453 specify including preferably 0.002-0.8 wt% Al (table 2 on Col.2 and claims of US’453), which overlaps the claimed Al ranges as recited in the instant claims. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Al range as demonstrated by US’453 for the alloy of US’846 since both US’453 and US’846 teach the same chromium-containing martensitic alloy as claimed throughout whole disclosing range and US’453 specify high corrosion resistance for the disclosed alloy (Col.2, lns.4-24 of US’453). Regarding the micro-slag measurement in the instant claim 1 (according to ASTM E45-97, method A), which is recognized as a property of the alloy fully depends on the alloy composition and heat treatment. US’846 in view of US’453 teaches the similar alloy as claimed as discussed above and US’846 teaches thermal hardening at a temperature range of 1,000oC to 1,150oC and tempering at temperature 180-550oC (table 2 and Col.6, ln.50 to Col.7, ln.67 of US’846), which is the similar thermal hardening and/or tempering temperature ranges as disclosed by the instant application (refer to the par.[0060] od the PG-pub of the instant application). Therefore, the claimed micro-slag measurement in the instant claim 1 (according to ASTM E45-97, method A) would be highly expected for the alloy of US’846 in view of US’453. MPEP 2112 01 and 2145 II. 

Element
From instant Claim 1-4 (in wt %)
From US’846 (in wt%)
Overlapping range
(in wt%)
C
0.32-0.50 (Cl.1)
0.36-0.44 (cl.2)
0.38-0.42 (cl.3-4)
0.35-0.55
0.35-0.50 (Cl.1)
0.36-0.44 (cl.2)
0.38-0.42 (cl.3-4)
Si
0.1-1.0 (cl.1)
0.1-0.3 (cl.4)
0.2-1.5
0.2-1.0 (cl.1)
0.2-0.3 (cl.4)
Mn
0.1-0.8 (cl.1)
0.4-0.5 (cl.4)
0.2-1.0
0.2-0.8 (cl.1)
0.4-0.5 (cl.4)
Cr
11-14 (cl.1)
11.6-12.4 (cl.4)
11-14
11-14 (cl.1)
11.6-12.4 (cl.4)
Mo
2.1-2.6 (cl.1)
2.1-2.5 (cl.2)
2.1-2.4 (cl.3-4)
3.0 or less
2.1-2.6 (cl.1)
2.1-2.5 (cl.2)
2.1-2.4 (cl.3-4)
V
0.35-0.70 (cl.1)
0.40-0.60 (cl.2)
0.45-0.55 (cl.3-4)
2.0 or less
0.35-0.70 (cl.1)
0.40-0.60 (cl.2)
0.45-0.55 (cl.3-4)
N
0.05-0.19 (cl.1)
0.06-0.12 (cl.2)
0.07-0.11 (cl.3-4)
0.05-0.22
0.05-0.19 (cl.1)
0.06-0.12 (cl.2)
0.07-0.11 (cl.3-4)
Al
0.001-0.05 (cl.1)
0.001-0.03 (cl.2-4)
--
--
S
< 0.004
0.02 or less 
< 0.004
Optionally (cl.1)
Ni: ≤ 1
Cu: ≤ 4
Co: ≤ 3
W: ≤ 0.8
Nb: ≤ 0.1
Ti: ≤ 0.1
Zr: ≤ 0.1
Ta: ≤ 0.1
B: ≤ 0.01
Be: ≤ 0.2
Se: ≤ 0.3
Ca: ≤ 0.01
Mg: ≤ 0.01
REM: ≤ 0.2
Ni: 0.05-3.5
Cu: 0.05-3.0

Ni: 0.05-1
Cu: 0.05-3.0

C+N
0.45-0.53 (cl.2)
0.46-0.52 (cl.3)
0.45-0.65
0.45-0.53 (cl.2)
0.46-0.52 (cl.3)
Fe
Balance with impurities
Balance with impurities
Balance with impurities

From claim 4


Ni
≤ 0.3
0.05-0.50
0.05-0.3


Regarding claims 7-8, US’846 teaches the hardness of the martensitic steel HRC 57 or more (Col.3, lns.33-44 and Col.5, lns.5-16 of US’846), which overlap the claimed HRC as recited in the instant claims. 

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US’846 in view of US’453 as applied to the instant claims 1-4 and 7-8 above, and further in view of Rao (US 5,846,289, thereafter US’289).
Regarding claims 9-10, US’846 in view of US’453 does not specify forming stainless steel powder (cl.9) and further application (cl.10). However, forming stainless steel powder and further application are well-known technique as demonstrated by US’289. US’289 teaches forming atomized martensitic stainless steel particles for thermal spraying application (Fig.3, abstract, and claims of US’289). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the well-known technique, which is forming stainless steel powder and further application, as demonstrated by US’289 for the steel alloy of US’846 in view of US’453 with expected success.

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-4 and 7-10 have been considered but they are moot in view of the new ground rejection as stated above. 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734